MURRAH, Circuit Judge
(dissenting).
In the former case, 59 F.Supp. 978, 981, we held the identical operations of this plaintiff within the jurisdiction of the Interstate Commerce Commission as a statutory common carrier “engaged in * * * the transportation of oil * * * -by pipe line” under Section 1 of the Interstate Commerce Act, as amended. We accordingly sustained the jurisdiction of the Commission to require the plaintiff to furnish valuation reports under Section 19a of the Act.
Our decision was affirmed in Champlin Refining Co. v. United States, 329 U.S. 29, 67 S.Ct. 1, 3, 91 L.Ed. 22, the Court spe*176cifically holding that “Champlin’s operation is transportation within the meaning of the Act and that the statute supports the Commission’s order to furnish information.
There is no actual difference in this case and the former, and in my judgment, it should be affirmed on the authority of that case.
If the Commission is authorized to require Champlin to comply with the provisions of Section 19a of the Act as a common carrier subj ect to the Act, I can see no justifiable basis for denying jurisdiction to require compliance with Section-20 and 6 of the,same Act. In either case, jurisdiction of the Commission over Champlin as a common carrier, subject to the provisions of the Act, is an indispensable prerequisite to the exercise of its asserted authority. If it has jurisdiction under one Section of the Act, it assuredly has jurisdiction under the other.
The only suggested distinction between this case and the former is that Champlin has now abandoned the price deferentials between F.O.B. refinery and the terminal points. The deferentials in the former case were -intended to reflect the railroad transportation charges between the refinery and the terminals. But in any event, the prices F.O.B. refinery fluctuated to meet competitive prices at the terminal. Now Cham-plin has adopted the more realistic method of posting prices at each terminal, with allowances to meet the competitive market price. The result is no different — in each case the transportation cost is an indispensable factor .in the price structure.
There is nothing in the order of the Commission which has the effect, of requiring Champlin to convert its private pipe line into a common carrier in fact. Certainly there is nothing in the order requiring Champlin to provide new inlets or outlets, or' for that matter, to make any structural or operational changes in its system whatsoever.
Although the importance of this Regulation of the -Interstate Commerce Commission may not be manifest on the facts of this record, the asserted authority of the Commission undoubtedly bears a permissible relationship to interstate transportation of oil commodities from point of production to points of consumption.
I would sustain the' jurisdiction of the Commission and dismiss the action.